Citation Nr: 1643975	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, including in combat in the Republic of Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective November 24, 2009.  The Veteran disagreed with this decision in December 2010.  He perfected a timely appeal in June 2011.  A videoconference Board hearing was held at the RO in July 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In November 2015, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in August 2016.  The Court granted the Joint Motion later in August 2016, vacating and remanding the Board's November 2015 decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

As is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  As noted in the Introduction, in August 2016, the Court vacated and remanded the Board's November 2015 decision which denied the Veteran's higher initial rating claim for PTSD.  Both parties to the Joint Motion argued that the Board had erred in relying on an August 2014 VA examination for PTSD as support for denying the Veteran's higher initial rating claim for PTSD because this examination had been conducted before all relevant records had been received by VA.  See Joint Motion dated August 29, 2016, at pp. 5-6.  A review of the Veteran's claims file shows that, after his most recent VA examination for PTSD in August 2014, additional relevant treatment records subsequently were received by VA in March and April 2015.  Given this chronology, both parties to the Joint Motion concluded that the Board had erred in finding in its November 2015 decision that there had been substantial compliance with its prior remand directives in May 2014, which had indicated the examination was to occur after securing outstanding treatment records.  Id.  

Because it is bound by the Court's August 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain any updated treatment records for the Veteran.  As noted previously, both parties to the Joint Motion argued that it was error for VA to schedule the Veteran for updated VA examination concurrently with requesting updated treatment records because not all of these identified records were received in time to be reviewed by the VA examiner who examined the Veteran for PTSD in August 2014.  See Joint Motion at pp. 5-6.  Because the Board is bound by the Court's August 2016 Order granting the Joint Motion, any updated treatment records obtained on remand should be associated with the Veteran's claims file before he is scheduled for an updated VA examination to determine the current nature and severity of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask him to identify any additional VA and non-VA clinicians who have treated him for his service-connected PTSD he wants considered in connection with the appeal.  Copies of the identified records of treatment should be sought and these efforts documented.  

2.  Thereafter, schedule the Veteran for a VA PTSD examination to determine the current nature and severity of his service-connected PTSD.  This examination should not be scheduled until after any records requested by the AOJ have been associated with the claims file or the time for a response has expired.  The Veteran should be asked to provide a complete medical history, if possible.  All indicated tests and studies should be accomplished and the findings reported in detail.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

